PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/025,937
Filing Date: 30 Mar 2016
Appellant(s): CHAUDHRY, Suunil, Sudhakar



__________________
Kramer & Amado, P.C./Arlir Amado
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/28/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/28/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
a) Statement of Grounds of Rejection Not Modified
The ground(s) of rejection set forth in the Office action dated 08/28/20 from which the appeal is taken, have not been modified.

(2) Response to Argument
	Claims 15 and 2-5, 7-9, 11-13, 16, 17, and 19-22 are rejected under 35 USC §103 as being unpatentable over Young et al. (WO2009/085959) in view of Dayana et al. (World Academy of Science, Engineering and Technology InternationalJournal of Biotechnology and Bioengineering, 2012, 6(8), 581-584); Associated Press (Lubbock Avalanche-Journal, 06/18/2004); Nagayama et al. (KR20000054813, English abstract only); The Science of Composting, University of Illinois Extension (06/12/2011); LR Industries (10/7/2008); Fyelldal et al. (US5976211); and Yoshii (US 2006/0154824).
	Appellant’s arguments filed, 05/28/21, in their Appeal Brief with respect to the rejection of claims 15 and 2-5, 7-9, 11-13, 16, 17, and 19-22 under 35 USC §103 being unpatentable over Young et al. (WO2009/085959) in view of Dayana et al. (World Academy of Science, Engineering and Technology InternationalJournal of Biotechnology and Bioengineering, 2012, 6(8), 581-584); Associated Press (Lubbock Avalanche-Journal, 06/18/2004); Nagayama et al. (KR20000054813, English abstract only); The Science of Composting, University of Illinois Extension (06/12/2011); 
	Firstly, appellants argue that processing organic waste in a fluid slurry as in Young is different from the composting of a solid mass by Nagayama because composting solid masses takes months while the fluid slurries of Young take hours. The examiner respectfully points out that she never asserted that Nagayama taught a fluid slurry. However, Nagayama does not teach away from using their initial heating step on fluid slurries of organic waste, more specifically they never state that the initial heating step they teach of heating to temperatures of up to about 80 °C to help promote the breakdown of organic waste that is to be used as fertilizer cannot be done on fluid slurries of organic waste that are to be used as fertilizer as heating them whether or not they are in a solid or slurry state would obviously lead to the same breakdown of the organic waste which is being used to form fertilizers and one of ordinary skill in the art would therefor conclude that heating a slurry of organic waste prior to digestion/treating it with enzymes would also help to breakdown the organic waste the same as it does in Nagayama. Thus, these other argued steps and examples of Nagayama that appellants are arguing are not at issue and appear to be confusing the issue at hand because the only step that Nagayama is being used to teach is heating the organic material up to about 80 °C to help promote the breakdown of organic waste that is to be used as fertilizer because Young is the primary reference that is used to teach the breakdown of organic materials in a slurry. Thus, appellants arguments that Nagayama’s entire process occurs under different temperatures than are instantly claimed and the examples of Nagayama (discussed in the appeal brief from appellant’s brief pages 14-16) are again not at issue because Nagayama is only being used to teach that it was known in the art to heating the organic material up to about 80 °C to help promote the breakdown of organic waste, and all the other temperatures and conditions in Nagayama that are brought up by appellants, are confusing the issues at hand and 
	Appellants then argue that Illinois Extension is directed to composting in the presence of microorganisms and they argue that a POSITA would not expect proteolytic enzymes to be inactivated at 140° F. The examiner respectfully points out that the temperature range she cited for inactivating proteolytic enzymes/killing pathogenic microorganisms was greater than 140 F,. e.g. 140° F to 160° F, not 140 F as is asserted by applicants. The examiner respectfully disagrees because Young teaches that proteolytic enzymes that are used in their process include alcalase which is known to be active at temperatures around 60° C/140° F and inactivated at temperatures above 65° C, e.g. 70° C as is evidenced by Young and Sigma product sheet for Alcalase 2.4 L (cited as evidence in previous arguments), and further Illinois Extension teaches that temperatures above 140° F and up to 160° F are used to kill pathogenic organisms and weed seeds (See pg 2/9 of Illinois Extension). Applicants further argue that their process does not include pathogens. The examiner respectfully disagrees because applicants have never provided evidence that their process does not contain pathogens/pathogenic bacteria and it is known that compost/organic wastes/organic materials routinely contain pathogenic organisms as is evidenced by Wery ( https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3983499/) (See Wery pg. 4, section titled impact on health of the exposure to aerosols emitted by compost). Additionally, applicants argue that one would not use this heating step with Young because Young uses pH to control/inhibit pathogens. The examiner respectfully disagrees because it is known in the art to use multiple methods to control pathogens because one of ordinary skill in the art knows that by treating the material with two methods one will get a more effective/complete killing of any harmful bacteria because it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
	Appellants then argue that pathogenic organisms which may potentially be present in the compost of Illinois Extension are not necessarily present in the slurry of Young. The examiner respectfully points out that applicants have never shown nor demonstrated that there are not pathogens/pathogenic organisms present in Young and it is known that pathogens are common in compost (e.g. endotoxins, molds, etc.) as is evidenced by Wery (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3983499/) (See Wery pg. 4, section titled impact on health of the exposure to aerosols emitted by compost) and applicants have never limited what their nitrogen source of claim 15 is and nitrogen source includes compost of protein rich plant products and microorganisms of any type and does not exclude other organic waste materials from the fertilizer stream since applicant’s use comprising as the transitional phrase for their claims which excludes nothing from their process.
	Applicants then argue that the affidavit shows that killing pathogens is not the same as inactivating carbohydrate digesting enzymes or proteolytic enzymes. The examiner respectfully points out that the affidavit they are arguing did not present any evidence that killing pathogens 
Applicants then argue that it was not known to digest soybean meal with enzymes. The examiner respectfully disagrees because associated press specifically teaches that to make the nitrogen of the soybean meal available to plants it must be digested by microorganisms which contain enzymes because this is where the claimed enzymes of Young and the claimed process come from (i.e. microorganisms which produce the proteolytic enzymes). Thus, it would have been obvious to one of ordinary skill in the art to digest the soybean meal in the process of Young with enzymes and microorganisms in order to make a readily available/immediately useable fertilizer for plants that need not be digested by soil bacteria near plants before it becomes useable by the plants/crops as a nitrogen source. 
Applicants then argue that Yoshii does not teach digestion of a nitrogen source. The examiner respectfully points out that this is taught by the combination of references discussed above and that Yoshii is only used to teach calcium carbonate oil absorbents were known to be used in agricultural products for application to plants and soil.
Applicants again argue about Young again at pg. 22 regarding claims 4-5 and the examiner respectfully notes that these arguments were already addressed above with respect to Young and the combined references teaching inactivation of proteolytic enzymes by heating to the claimed temperatures, and they again argue that Illinois Extension does not teach how it kills the pathogenic bacteria, which again is not relevant to the issue at hand because if the bacteria in the organic waste are killed the proteolytic enzymes they contain/make are also inactivated. Thus, the mechanism by which this happens does not matter contrary to applicant’s arguments.

Applicants then further argue that Nagayama and Illinois Extension are directed to making compost from microorganisms not digestion with proteolytic enzymes. The examiner respectfully disagrees because microorganisms are the source of proteolytic enzymes as one of ordinary skill in the art knows that that proteolytic enzymes are made by bacteria and fungi. As such the microorganisms which are being used to digest and form the compost/fertilizer in Nagayama and Illinois Extension invariably use enzymes because the claimed proteolytic enzymes are made by bacteria and/or contained within the bacteria as this is something that one of ordinary skill in the art readily knows.
Applicants then further argue that Illinois Extension does not indicate how high temperatures kill pathogens. The examiner respectfully points out that this isn’t relevant to the issues at hand, because invariably if you have killed the bacteria and pathogens present you have also inactivated the proteolytic enzymes produced by the bacteria/pathogens present because the proteolytic enzymes are made from and contained in the bacteria/pathogens, and therefore it does not matter how they are killed as this is irrelevant to the issues at hand.
Applicants then argue that Young does not teach adjusting the pH with acetic acid. The examiner respectfully disagrees because whether or not Young recognizes adjusting the pH with acetic acid Young expressly teaches their liquid slurry mixture has acetic acid added and has the claimed pH. Thus, it acetic acid is added and the slurry has the claimed pH which is the result of applicant’s step. Thus, merely because the prior art calls it something different does not make the instant claims patentable when the prior art teaches accomplishing the same thing of an acidic pH with the same acids that are instantly claimed as is taught by Young.

Applicants then argue that the method of Young is not essentially the same as that instantly claimed, because it does not teach the heating step to inactivate proteolytic enzymes. The examiner respectfully points out that this is an obviousness rejection not an anticipatory rejection and that this step is taught by Illinois Extension as has been discussed above. Young teaches most of the steps of the instantly claimed method and the two steps it does not teach are taught by Nagayama and Illinois Extension and would be obvious to include in the method of Young for the reasons discussed above and in the office action of 08/28/20. Applicants then argue that Young does not teach sequential addition of enzymes and proteases. The examiner respectfully disagrees because Young teaches adding different enzymes and proteases for digestion and specifically teaches adding the enzymes sequentially to the organic material/organic waste material (see pg. 2, ln. 33-pg. 5, end of page). Thus, contrary to applicant’s arguments Young does teach sequentially adding the same enzyme to organic wastes to digest them into forming fertilizers and using soybean meal would have been obvious because Associated Press teaches that soybean meal makes a good nitrogen fertilizer and that for it to be useful/available to plants it must be digested by microorganisms which invariably 
Applicants then argue that the combination of references does not teach guar meal/korma would be digested by enzymes the examiner respectfully disagrees because associated press as evidenced by LR industries teaches that guar meal is rich in protein and that any organic material rich in protein serves just as well as soybean meal as a good fertilizer, and Associated press teaches that in order for these organic materials rich in protein to be formed into a useable form of nitrogen fertilizer they must be digested by microorganisms and one of ordinary skill in the art knows that microorganisms contain the enzymes of Young, e.g. protease enzymes and carbohydrate digesting enzymes, and as such one of ordinary skill in the art would be motivated to use the guar meal as the nitrogen source/organic waste in the process of Young in order to form nitrogen containing fertilizers which are immediately useable by plants once applied and do not need to be further digested by soil microorganisms and the enzymes these microorganisms contain, e.g. proteases and carbohydrate digesting enzymes. Thus, using guar meal in the process of Young would have been obvious and would have made nitrogen fertilizers comprising the claimed amounts of nitrogen because this is a property of their digestion via the process of Young in view of Nagayama and Illinois extension, and further because it was known to form fertilizers having the claimed nitrogen contents as is taught by 
Applicants then argue that the filtering step of claim 6 is not taught by Karr. The examiner respectfully disagrees because Karr teaches that it was known in the art to filter fertilizer compositions for application to plants through plate and frame filter press followed by sequential filtration through a micron filter, ultrafiltration unit and a nanofiltration unit. Young teaches filtering the fertilizer material through filter press which read s on the instantly claimed plate and frame filter press, and Karr teaches that it was known to filter fulvic acids from fertilizers via the claimed sequential filtration through a micron filter, ultrafiltration unit and a nanofiltration unit. Applicants argue that there is no fulvic acid present in Young. The examiner respectfully disagrees because Karr teaches these molecules are present in humus/compost and Young teaches forming organic wastes in fertilizers (E.g. humus) and filtering them prior to using the fertilizer liquid. Thus, one of ordinary skill in the art would want to filter the fertilizer liquid of Young and would want to do three sequential filtrations instead of the two of Karr in order to more effectively filter out unwanted solids from the fertilizing liquid of Young so that it is easier to spray.
Applicants then argue claim 18 and reiterate the arguments of claim 15 that were already discussed above and the arguments with respect to guar meal that are also already discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616       
                                                                                                                                                                                                 /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.